MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 59 
Docket:	   Yor-17-112	
Argued	    November	15,	2017	
Decided:	  April	26,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   STATE	OF	MAINE	
                                           	
                                          v.	
                                           	
                                   JOHN	V.C.	LOPEZ	
	
	
JABAR,	J.		

       [¶1]		John	V.C.	Lopez	appeals	from	a	judgment	of	conviction	entered	by	

the	 sentencing	 court	 (York	 County,	 Billings,	 J.)	 following	 his	 guilty	 plea	 to	 an	

information	charging	him	with	felony	murder	(Class	A),	17-A	M.R.S.	§	202(1)	

(2017).		The	court	imposed	a	prison	sentence	of	twenty	years,	all	but	ten	years	

suspended,	 with	 four	 years’	 probation	 and	 a	 restitution	 order	 of	 $6,592.63.	

Lopez	challenges	his	sentence	on	the	grounds	that	it	(1)	is	unconstitutionally	

disproportionate;	 and	 (2)	 denies	 his	 constitutional	 right	 to	 equal	 protection.		

We	affirm	the	judgment.	
2	

                                   I.		BACKGROUND	

A.    Factual	History	

      [¶2]		The	following	undisputed	facts	are	set	forth	in	the	State’s	Rule	11	

summary	 of	 evidence	 that,	 absent	 Lopez’s	 guilty	 plea,	 would	 have	 been	

presented	at	trial.		See	M.R.U.	Crim.	P.	11;	State	v.	Ward,	2011 ME 74,	¶	2,	21 A.3d
1033.	

      [¶3]		On	March	24,	2013,	Lopez	and	Bub	Nguany	were	managing	a	drug	

operation	at	a	house	in	Saco	when	two	unknown	men	stole	drugs	and	money	

from	 them.	 	 Lopez	 and	 Nguany	 made	 immediate	 plans	 to	 “recover	 their	

property	 and	 make	 things	 right.”	 	 The	 next	 day,	 Lopez	 texted	 Mohamud	

Mohamed	and	asked	him	for	a	firearm	to	use.		On	 March	26,	2013,	the	three	

men	drove	in	two	vehicles	from	Old	Orchard	Beach	to	Birch	Street	in	Biddeford,	

where	 the	 victim,	 Charles	 Raybine,	 was	 sitting	 in	 a	 car	 with	 his	 nephew.	 	 As	

Nguany	 got	 out	 of	 his	 car,	 Raybine’s	 nephew	 heard	 “talking,	 arguing	 or	

conversation”	between	the	vehicles’	occupants.		Nguany	then	approached	the	

driver’s	 window,	 pulled	 out	 a	 gun,	 and	 shot	 Raybine	 three	 times.	 	 Nguany	

quickly	returned	to	his	car	and	both	vehicles	were	driven	back	to	Old	Orchard	

Beach.			
                                                                                          3	

	     [¶4]	 	 After	 police	 responded	 to	 the	 scene,	 an	 alert	 was	 sent	 out	 with	 a	

description	 of	 the	 shooter	 and	 the	 vehicles.	 	 Because	 an	 Old	 Orchard	 Beach	

police	 officer	 had	 stopped	 Nguany	 for	 a	 traffic	 infraction	 a	 couple	 of	 days	

earlier,	 he	 recognized	 the	 descriptions	 as	 matching	 Nguany	 and	 Nguany’s	

vehicle.		Police	then	proceeded	to	arrest	Nguany	outside	of	Lopez’s	apartment.		

Incident	to	that	arrest,	police	discovered	drugs	and	a	gun	in	his	backpack,	and	

testing	demonstrated	that	the	gun	matched	the	bullets	and	shell	casings	found	

at	the	scene	of	the	shooting.				

B.    Preliminary	Proceedings	

	     [¶5]		On	May	6,	2015,	Lopez	was	indicted	for	one	count	of	intentional	or	

knowing	murder,	17-A	M.R.S.	§	201(1)(A)	(2017),	and	one	count	of	conspiracy	

to	commit	murder	(Class	A),	17-A	M.R.S.	§	151(1)(A)	(2017).		After	the	State	

filed	 a	 notice	 of	 joinder	 concerning	 Lopez,	 Nguany,	 and	 Mohamed,	 Lopez	

pleaded	 not	 guilty	 to	 the	 charges	 at	 arraignment.	 	 See	 M.R.U.	 Crim.	P.	8(b).		

Lopez	subsequently	reached	a	plea	agreement	with	the	State—in	exchange	for	

a	 guilty	 plea	 to	 an	 information	 charging	 him	 with	 felony	 murder	 (Class	 A),	

17-A	M.R.S.	 §	 202(1),	 the	 State	 would	 dismiss	 the	 other	 charges	 and	

recommend	a	sentence	of	no	greater	than	twenty-five	years’	imprisonment,	all	

but	 fifteen	 years	 suspended,	 with	 four	 years’	 probation.	 	 Lopez	 reserved	 his	
4	

right	to	argue	for	a	lesser	sentence	than	the	sentence	to	be	recommended	by	

the	State.1		Accordingly,	Lopez	waived	indictment	on	the	felony	murder	charge	

and	pleaded	guilty.		Like	Lopez,	co-defendant	Mohamed	was	initially	indicted	

for	 intentional	 or	 knowing	 murder	 and	 conspiracy	 to	 commit	 murder.	 	 In	

exchange	 for	 Mohamed’s	 guilty	 plea	 to	 the	 conspiracy	 charge,	 the	 State	

dismissed	 the	 charge	 of	 intentional	 or	 knowing	 murder.	 	 For	 the	 charge	 of	

conspiracy	to	commit	murder,	17-A	 M.R.S.	§	151(1)(A),	 Mohamed	received	 a	

sentence	of	seven	years’	imprisonment,	all	but	three	years	suspended,	with	four	

years’	probation.		Nguany—the	man	who	pulled	the	trigger—pleaded	guilty	to	

murder,	17-A	M.R.S.	§	201(1)(A),	and	conspiracy	to	commit	murder,	17-A	M.R.S.	

§	151(1)(A),	and	received	a	sentence	of	forty	years’	imprisonment.	

C.       Rule	11	Proceedings	

         [¶6]		At	the	Rule	11	hearing	on	November	4,	2016,	the	court	(Billings,	J.)	

verified	 that	 Lopez	 understood	 the	 contents	 of	 the	 plea	 agreement	 and	

confirmed	that	Lopez’s	guilty	plea	was	knowing	and	voluntary.		Asked	whether	

he	wished	to	correct	any	part	of	State’s	summary	of	the	evidence,	Lopez	replied,	

“No,	Your	Honor.”		The	court	therefore	accepted	the	guilty	plea.			




     1		Thus,	the	parties	presented	a	“cap	plea.”		See	State	v.	Bean,	2018 ME 58,	¶	22,	---	A.3d	---.	
                                                                                         5	

D.    Sentencing	

	     [¶7]		In	chambers	and	on	the	record	with	counsel	before	sentencing	two	

weeks	 later	 on	 February	 17,	 2017,	 the	 court	 asked	 the	 State	 to	 explain	 the	

disparity	 between	 the	 sentence	 recommended	 for	 Lopez	 and	 the	 sentence	

received	 by	 Mohamed.	 	 Specifically,	 the	 court	 asked	 the	 State	 “why	 the	 State	

sees	the	distinction	between	Moham[e]d	and	.	.	.	Lopez.”		The	court	stated	that	

its	concern	centered	on	the	principle	that	

      part	 of	 the	 provisions	 of	 the	 Sentencing	 Code	 is	 to	 eliminate	
      disparity	in	sentencing	between	defendants.		I	think	public	policy	
      is	 aimed	 at	 disparity	 generally	 across	 .	 .	 .	 a	 class	 of	 crimes	 and	
      looking	at	it	.	.	.	statewide.		But,	to	me,	it	is	particularly	an	issue	with	
      co[-]defendants	in	the	same	case.	
	
      [¶8]		According	to	the	State,	there	was	direct	evidence	that	Lopez	(1)	was	

actively	involved	in	the	drug	trade	 when	he	was	robbed	the	 night	before	the	

murder;	 and	 (2)	 sought	 out	 a	 firearm	 within	 twenty-four	 hours	 after	 that	

robbery.		Conversely,	the	State	lacked	direct	evidence	that	Mohamed	engaged	

in	the	drug	trade,	and	the	only	evidence	linking	him	to	the	murder	was	the	cell	

phone	location	records	and	the	text	message	between	Lopez	and	Mohamed	in	

which	Lopez	requested	 a	firearm.		The	 State	explained	that	although	it	could	

present	witnesses	who	would	place	Mohamed	in	Old	Orchard	Beach	before	the	

murder,	witnesses	identifying	Mohamed	in	Old	Orchard	Beach	after	the	murder	
6	

“were	problematic	in	terms	of	getting	them	here	and	having	their	cooperation.		

That	was	sort	of	the	proof	issue.”			

      [¶9]		 The	State	made	its	final	sentence	 recommendation	of	twenty-five	

years’	imprisonment,	all	but	fifteen	years	suspended,	and	four	years’	probation.		

Lopez	 argued	 that	 the	 court	 should	 impose	 a	 lesser	 sentence	 of	 seven	 years’	

imprisonment,	 all	 but	 three	 years	 suspended,	 and	 four	 years’	 probation.	 	 In	

open	court	after	sentencing	recommendations,	the	court	again	addressed	the	

variation	 between	 the	 sentence	 the	 State	 recommended	 for	 Lopez	 and	 the	

sentence	 Mohammed	 received.	 	 First,	 the	 court	 noted	 the	 “legitimate	

circumstances	 that	 differentiate	 Mr.	 Lopez’s	 circumstances	 from	 Mr.	

Mohamed’s	 circumstances,”	 explaining	 that	 “the	 State	 had	 some	 doubt	 about	

their	 ability	 to	 prove	 particularly	 the	 [murder]	 charge	 but	 possibly	 even	 the	

conspiracy	charge	due	to	the	state	of	the	evidence.”		In	the	court’s	view,	“when	

an	experienced	prosecutor	comes	forward	and	says	.	.	.	they	believe	they	have	

the	evidence	and	believe	somebody	is	guilty,	that	they	have	some	doubt	about	

how	 that	 would	 actually	 play	 out	 in	 court,	 that’s	 something	 the	 court	 should	

take	 into	 account.”	 	 Second,	 the	 court	 found	 it	 “significant”	 that	 Lopez	 was	

involved	in	the	drug	trade	and	“was	present	at	the	time	of	the	robbery	that,	it	

seems	 pretty	 clear,	 kicked	 off	 the	 course	 of	 events	 that	 led	 to	 Mr.	 Raybine’s	
                                                                                             7	

tragic	 murder.”	 	 Finally,	 the	 court	 acknowledged	 its	 obligation	 to	 “permit	

sentences	that	do	not	diminish	the	gravity	of	the	offense,”	and	reiterated	that	

Lopez	pleaded	guilty	to	a	“serious	charge	that	ultimately	involves	the	death	of	

a	human	being.”			

       [¶10]	 	 The	 court	 set	 the	 basic	 sentence	 for	 Lopez	 at	 twenty	 years’	

imprisonment.		The	court	set	out	what	it	considered	aggravating	factors,	which	

included	(1)	Lopez’s	involvement	in	the	drug	trade;	(2)	the	crime’s	impact	on	

the	 victim’s	 family;	 and	 (3)	 the	 “commission	 of	 armed	 robberies,	 shootings,	

those	going	on	in	our	community	and	the	effect	that	that	has	on	our	community	

and	 the	 public	 as	 a	 whole.”	 	 The	 court	 also	 set	 out	 mitigating	 factors,	 which	

included	(1)	Lopez’s	youth;	(2)	his	history	as	a	“productive	member	of	society”;	

(3)	 his	 intelligence;	 (4)	 his	 “effort	 while	 in	 jail”;	 and	 (5)	the	 fact	 that	 Lopez	

pleaded	guilty	and	“spared	the	victim’s	family	[from]	a	trial.”		Concluding	that	

aggravating	 and	 mitigating	 factors	 were	 “closely	 in	 balance,”	 the	 court	

determined	that	the	maximum	period	of	incarceration	was	also	twenty	years.			

	      [¶11]		In	arriving	at	the	final	sentence,	the	court	suspended	ten	years	of	

the	 twenty-year	 sentence	 and	 ordered	 four	 years’	 probation.	 	 The	 court	

considered	 (1)	 Lopez’s	 efforts	 while	 in	 jail;	 (2)	 his	 lack	 of	 significant	 prior	

criminal	conduct;	(3)	that	Lopez	accepted	responsibility	by	expressing	remorse	
8	

for	his	actions;	(4)	his	“character,	his	family	and	community	support”;	(5)	the	

“gravity	and	seriousness”	of	the	felony	murder	offense;	and	(6)	a	concern	for	

public	 safety	 because,	 despite	 all	 Lopez’s	 advantages,	 “he	 made	 very	 bad	

choices	 that	 led	 him	 to	 a	 circumstance	 .	 .	 .	 that	 someone	 ended	 up	 being	

murdered.”		The	court	also	ordered	Lopez	to	pay	$6,592.63	in	restitution.			

E.       Post-Conviction	Proceedings	

	        [¶12]		On	March	6,	2017,	Lopez	filed	an	application	for	leave	to	appeal	his	

sentence	pursuant	to	15	M.R.S.	§	2151	(2017)	and	M.R.	App.	P.	20(a)(1)	(Tower	

2016).2		The	Sentence	Review	Panel	denied	that	application.		Lopez	also	filed	a	

timely	 notice	 of	 appeal.	 	 After	 confirming	 that	 Lopez	 intended	 to	 claim	 a	

violation	of	his	constitutional	rights,	a	permissible	ground	for	challenging	his	

conviction	 on	 direct	 appeal,	 see	 State	v.	Bennett,	 2015 ME 46,	 ¶	13,	 114 A.3d
994,	we	permitted	the	appeal	to	proceed.	




     2		The	restyled	Maine	Rules	of	Appellate	Procedure	 do	not	apply	because	this	appeal	was	filed	

before	September	1,	2017.		See	M.R.	App.	P.	1	(restyled	Rules).		
                                                                                         9	

                                    II.		DISCUSSION	

	     [¶13]	 	 Lopez	 contends	 that	 his	 sentence	 is	 unconstitutionally	

disproportionate	and	that	it	denies	him	the	equal	protection	of	the	law.		“We	

review	the	legality	and	constitutionality	of	a	sentence	de	novo.”		Id.	¶	14.		“On	

direct	 appeal,	 we	 are	 limited	 to	 reviewing	 only	 the	 legality,	 and	 not	 the	

propriety,	 of	 sentences	 imposed	 by	 the	 trial	 court.”	 	 Id.	 (quotation	 marks	

omitted).	

A.    Disproportionality	

      [¶14]		Article	1,	section	9	of	the	Maine	Constitution	expressly	provides	

that	 “all	 penalties	 and	 punishments	 shall	 be	 proportioned	 to	 the	 offense.”		

Me.	Const.	art.	I,	§	9,	cl.	2.		“Under	the	Maine	Constitution,	whether	a	punishment	

is	unconstitutionally	disproportionate	to	the	offense	committed	or	is	otherwise	

cruel	or	unusual	are	closely	related,	but	not	identical,	questions.”		Ward,	2011
ME 74,	¶	16,	21 A.3d 1033.		“Unlike	the	Eighth	Amendment,	article	1,	section	9	

of	 the	 Maine	 Constitution	 explicitly	 separates	 the	 two	 protections	 into	 an	

affirmative	command	and	a	prohibition:	‘All	penalties	and	punishments	shall	be	

proportioned	 to	 the	 offense’;	 ‘nor	 shall	 cruel	 nor	 unusual	 punishments	 be	

inflicted.’”	Id.	(alterations	omitted)	(quoting	Me.	Const.	art.	I,	§	9,	cls.	2,	5).		Thus,	

under	the	Maine	Constitution,	“a	punishment	can	violate	article	1,	section	9	if	it	
10	

is	disproportionate	to	the	offense	for	which	it	is	being	imposed,	even	if	it	is	not	

cruel	or	unusual	in	the	sense	that	it	is	inherently	barbaric.”		Id.	¶	17.	

        [¶15]	 	 To	 that	 end,	 we	 have	 established	 a	 two-part	 test	 to	 determine	

whether	a	sentence	violates	article	1,	section	9.		Id.	¶	18	n.4.		First,	we	“look	to	

see	whether	a	particular	sentence	is	greatly	disproportionate	to	the	offense	for	

which	 it	 is	 imposed.”	 	 Id.	 	 Second,	 if	 it	 is	 not	 greatly	 disproportionate,	 we	

“examine	whether	it	offends	prevailing	notions	of	decency.”		Id.		A	sentence	that	

fails	either	part	of	the	test	is	unconstitutional.		Id.	(citing	State	v.	Frye,	390 A.2d
520,	521	(Me.	1978)).3		In	applying	this	test,	“we	are	mindful	that	only	the	most	

extreme	 punishment	 decided	 upon	 by	 the	 Legislature	 as	 appropriate	 for	 an	

offense	could	so	offend	or	shock	the	collective	conscience	of	the	people	of	Maine	

as	 to	 be	 unconstitutionally	 disproportionate,	 or	 cruel	 and	 unusual.”	 	 Id.	 ¶	 18	

(alteration	omitted)	(quotation	marks	omitted).	




   3	 	 Lopez	 argues	 only	 that	 his	 twenty-year	 imprisonment	 is	 disproportionate	 to	 the	 offense	 of	

felony	murder,	and	not	that	his	sentence	“offends	prevailing	notions	of	decency.”		Thus,	our	review	
of	his	claim	is	limited	to	the	issue	of	disproportionality.		See	Holland	v.	Sebunya,	2000 ME 160,	¶	9	n.6,	
759 A.2d 205 (“The	failure	to	mention	an	issue	in	the	brief	or	at	argument	is	construed	as	either	an	
abandonment	or	a	failure	to	preserve	that	issue.”).		However,	even	if	Lopez	did	not	waive	that	issue,	
his	twenty-year	term	of	imprisonment	for	felony	murder	is	not	cruel	nor	unusual	“in	the	sense	that	
it	is	inherently	barbaric.”		State	v.	Ward,	2011 ME 74,	¶	17,	21 A.3d 1033;	see	State	v.	King,	330 A.2d
124,	 127	 (Me.	 1974)	 (“There	 is	 no	 question	 that	 a	 prison	 term	 is	 an	 entirely	 ordinary	 and	
constitutionally	defensible	mode	of	punishment	.	.	.	.”).	
                                                                                        11	

      1.     Comparing	the	Offense	and	the	Sentence	

      [¶16]	 	 “[I]n	 conducting	 a	 disproportionality	 analysis,	 ‘[a]	 court	 must	

begin	by	comparing	the	gravity	of	the	offense	and	the	severity	of	the	sentence.’”		

Id.	 ¶	 20	 n.5	 (quoting	 Graham	 v.	 Florida,	 560 U.S. 48,	 60	 (2010)).	 	 “Factors	

affecting	the	proportionality	of	a	sentence	to	the	offense	are	determined	on	a	

case-by-case	 basis	 because	 no	 one	 factor	 will	 be	 dispositive	 in	 a	 given	 case.”		

State	v.	Stanislaw,	2013 ME 43,	¶	30,	65 A.3d 1242 (quotation	marks	omitted).		

When	 determining	 “whether	 the	 punishment	 imposed	 is	 proportional	 to	 the	

offense,	 ‘regard	 must	 be	 had	 to	 the	 purpose[]	 of	 the	 enactment,	 and	 to	 the	

importance	and	magnitude	of	the	public	interest	sought	by	it	to	be	protected.’”		

State	v.	Vanassche,	566 A.2d 1077,	1081	(Me.	1989)	(quoting	State	v.	Lubee,	93
Me. 418,	421,	45 A. 520 (1899)).		We	have	previously	compared	a	defendant’s	

offense	 to	 his	 sentence	 by	 (1)	 evaluating	 where	 that	 defendant’s	 term	 of	

imprisonment	 fell	 within	 the	 range	 of	 incarceration	 time	 authorized	 by	 the	

Legislature,	see	Bennett,	2015 ME 46,	¶	15,	114 A.3d 994;	State	v.	Gilman,	2010
ME 35,	¶	24,	993 A.2d 14;	and	(2)	considering	the	facts	of	a	case	“in	conjunction	

with	the	commonly	accepted	goals	of	punishment.”		Stanislaw,	2013 ME 43,	¶	

30,	65 A.3d 1242 (alteration	omitted)	(quotation	marks	omitted).	
12	

       [¶17]		In	the	rare	case4	where	that	threshold	comparison	“results	in	an	

inference	 of	 gross	 disproportionality	 we	 then	 compare	 the	 defendant’s	

sentence	 with	 the	 sentences	 received	 by	 other	 offenders	 in	 the	 same	

jurisdiction.”		Id.	¶	29	(alteration	omitted)	(quotation	marks	omitted).		

       [¶18]	 	 Considering	 the	 offense	 of	 felony	 murder,	 Lopez’s	 twenty-year	

term	of	imprisonment	is	not	unconstitutionally	disproportionate.		In	fact,	we	

have	already	affirmed	the	constitutionality	of	a	twenty-year	sentence	for	that	

offense.	 	 See	 State	 v.	 Reardon,	 486 A.2d 112,	 121	 (Me.	 1984)	 (“The	 potential	

sanction	 of	 imprisonment	 for	 the	 period	 of	 twenty	 years	 [at	 the	 time,	 the	

maximum	 sentence	 for	 felony	 murder]	 .	 .	 .	 does	 not	 denote	 such	 punitive	

severity	 as	 to	 shock	 the	 conscience	 of	 the	 public,	 nor	 our	 own	 respective	 or	

collective	sense	of	fairness.”).	

       [¶19]		Moreover,	as	noted	above,	we	have	concluded	on	several	occasions	

that	 disproportionality	 may	 be	 determined	 by	 comparing	 a	 defendant’s	

sentence	 with	 the	 maximum	 term	 of	 imprisonment	 authorized	 by	 the	

Legislature.		See	Bennett,	2015 ME 46,	¶	15,	114 A.3d 994 (a	two-week	term	of	




   4		“Discussing	what	would	qualify	as	disproportionate	under	the	Eighth	Amendment,	the	Supreme	

Court	 has	 used	 the	 hypothetical	 example	 of	 ‘a	 legislature	 making	 overtime	 parking	 a	 felony	
punishable	by	life	imprisonment.’”		State	v.	Gilman,	2010 ME 35,	¶	23	n.11,	993 A.2d 14 (alteration	
omitted)	(quoting	Ewing	v.	California,	538 U.S. 11,	21	(2003).	
                                                                                     13	

imprisonment	 and	 $500	 fine	 for	 theft	 by	 receiving	 stolen	 property	 was	 not	

unconstitutionally	 disproportionate	 because	 the	 defendant’s	 “sentence	 [fell]	

within	 the	 lower	 range	 of	 the	 lowest	 quadrant	 of	 the	 incarceration	 time	

authorized	by	the	Legislature	for	a	Class	D	crime”);	Gilman,	2010 ME 35,	¶	24,	

993 A.2d 14  (“A	 mandated	 sentence	 for	 [operating	 after	 habitual	 offender	

revocation]	on	the	lower	end	of	the	zero-to-five-years	scale	[authorized	by	the	

Legislature]	is	not	the	rare,	extreme,	or	shocking	case,	and	does	not	violate	the	

proportionality	requirement	of	article	1,	section	9.”).			

      [¶20]	 	 Here,	 17-A	 M.R.S.	 §	 1252(2)(A)	 (2017)	 permits	 a	 maximum	

sentence	 of	 thirty	 years’	 imprisonment	 for	 felony	 murder.	 	 As	 the	 State	 sets	

forth,	 this	 thirty-year	 maximum	 sentence—a	 ten-year	 increase	 over	 the	

sentence	we	affirmed	in	Reardon, 486 A.2d	at	121-22—signals	the	Legislature’s	

“greater	disdain	for	such	serious	criminal	conduct.”		See	P.L.	2003,	ch.	657,	§	10.		

Therefore,	Lopez	received	only	two-thirds	of	the	full	sentence	permitted	by	law,	

a	 twenty-year	 term	 of	 imprisonment	 deemed	 constitutional	 in	 1984	 when	 it	

reflected	the	maximum	sentence	available.		See	Reardon, 486 A.2d	at	120-22.				

      [¶21]		Finally,	the	undisputed	facts	of	this	case,	“in	conjunction	with	the	

commonly	accepted	goals	of	punishment,”	further	support	our	conclusion	that	

Lopez’s	 sentence	 is	 not	 unconstitutionally	 disproportionate.	 	 Stanislaw,	
14	

2013 ME 43,	 ¶	 30,	 65 A.3d 1242  (alteration	 omitted)	 (quotation	 marks	

omitted).	 	 As	 the	 sentencing	 court	 observed,	 Lopez	 was	 involved	 in	 the	 drug	

trade	and,	as	a	result	of	a	robbery,	made	plans	with	Nguany	to	“recover	their	

property	and	make	things	right.”		In	order	to	“make	things	right,”	he	requested	

a	 firearm	 from	 Mohamed,	 and	 one	 day	 later,	 this	 solicitation	 resulted	 in	 the	

killing	of	Charles	Raybine.			

      [¶22]		In	light	of	these	facts,	Lopez’s	twenty-year	term	of	imprisonment	

did	not	violate	any	goals	of	punishment.		See	17-A	M.R.S.	§	1151(1)-(8)	(2017).		

The	court	properly	observed	the	gravity	of	Lopez’s	conduct	by	considering	both	

his	involvement	in	the	drug	trade	and	the	crime’s	effect	on	the	victim’s	family.		

See	 id.	 §	 1151(8).	 	 Moreover,	 despite	 his	 contention	 to	 the	 contrary,	 Lope’s	

twenty-year	sentence	is	not	inequitable.		See	id.	§	1151(5).		Unlike	the	sentence	

imposed	in	Stanislaw,	which	unconstitutionally	“create[d]	an	overall	sentence	.	

.	.	that	exceed[ed]	sentences	imposed	for	even	more	serious	crimes,”	2013 ME
43,	¶	33,	65 A.3d 1242,	Lopez’s	twenty-year	prison	sentence	equals	only	half	of	

the	forty-year	sentence	that	Nguany	received	in	exchange	for	his	plea	to	murder	

and	conspiracy	to	commit	murder.		Mohamed’s	seven-year	sentence	also	does	

not	indicate	sentence	inequality,	given	that	he	pleaded	guilty	to	conspiracy	to	

commit	murder.		As	such,	because	a	review	of	Lopez’s	offense	and	his	sentence	
                                                                                        15	

does	not	generate	an	“inference	of	gross	disproportionality,”	it	is	not	necessary	

to	compare	his	sentence	to	additional	“sentences	imposed	for	similar	or	more	

severe	crimes	within	our	jurisdiction.”		Id.	¶	34.	

B.     Equal	Protection	

       [¶23]	 	 Lopez	 argues	 that	 the	 sentencing	 court’s	 imposition	 of	 a	

twenty-year	 sentence	 denied	 him	 the	 equal	 protection	 of	 the	 law	 because	

Mohamed	received	only	a	seven-year	sentence,	despite	what	Lopez	claims	were	

“substantially	 similar	 roles	 in	 the	 crime.”	 	 Lopez	 further	 asserts	 that	 the	

sentencing	 court	 erred	 in	 accepting	 “the	 State’s	 .	 .	 .	 argument	 that	 it	 had	 a	

weaker	case	against	Mohamed,”	arguing	that	the	evidence	demonstrated	both	

that	Mohamed	was	willing	to	supply	Lopez	with	a	firearm,	and	that	he	traveled	

with	Lopez	on	the	night	of	the	murder.			

       [¶24]	 	 The	 Equal	 Protection	 Clause	 of	 the	 Fourteenth	 Amendment	

prohibits	any	state	from	denying	“to	any	person	within	its	jurisdiction	the	equal	

protection	of	the	laws.”		U.S.	Const.	amend.	XIV,	§	1.		The	Equal	Protection	Clause	

“requires,	generally,	that	persons	similarly	situated	be	treated	alike.”		Anderson	

v.	Town	of	Durham,	2006 ME 39,	¶	28,	895 A.2d 944.		The	Maine	Constitution	

requires	the	same.		Id.;	see	Me.	Const.	art	I,	§	6-A.		Where	a	government	action	

“involves	neither	a	fundamental	right	nor	a	suspect	class,	different	treatment	
16	

accorded	 to	 similarly	 situated	 persons	 need	 only	 be	 rationally	 related	 to	 a	

legitimate	 state	 interest.”	 	 Sch.	 Admin.	 Dist.	 No.	 1.	 v.	 Comm’r,	 Dep’t	 of	 Educ.,	

659 A.2d 854,	857	(Me.	1995).	

        [¶25]		Here,	Lopez	and	Mohamed	cannot	be	considered	similarly	situated	

because	 they	 pleaded	 guilty	 to	 different	 offenses.	 	 Lopez	 has	 not	 raised	 the	

argument	 that	 his	 guilty	 plea	 lacked	 the	 same	 procedural	 safeguards	 as	 his	

co-defendants.	 	 See	 Allen	 v.	 Van	 Cantfort,	 436 F.2d 625,	 631	 (1st	 Cir.	 1971).		

Moreover,	“there	is	no	constitutional	requirement	that	[co-defendants]	receive	

the	same	final	disposition.”		Id.;	see	United	States	v.	Pierce,	400 F.3d 176,	183	

(4th	Cir.	 2005);	 Nobles	 v.	 Warden,	 787 P.2d 390,	 391	 (Nev.	 1990);	

Commonwealth	v.	Williams,	896 A.2d 523,	547	(Pa.	2006).	

        The	entry	is:	

                           Judgment	affirmed.		
	
	     	      	      	     	     	
	
Andrea S. Manthorne, Esq. (orally), Roach, Hewitt, Ruprecht, Sanchez & Bischoff,
Portland, for appellant John V.C. Lopez

Janet T. Mills, Attorney General, and Donald W. Macomber, Asst. Atty. Gen.
(orally), Office of the Attorney General, Augusta, for appellee State of Maine

York County Superior Court docket number CR-2015-918
FOR CLERK REFERENCE ONLY